Exhibit 10.2

CHENIERE ENERGY, INC.

AMENDED AND RESTATED

2003 STOCK INCENTIVE PLAN

AMENDMENT NO. 4

WHEREAS, the Board of Directors (the “Board”) of Cheniere Energy, Inc.
(the “Company”) and the stockholders of the Company (the “Stockholders”)
previously adopted and approved the Cheniere Energy, Inc. Amended and Restated
2003 Stock Incentive Plan (the “Restated Plan”) and Amendment No. 1 to the
Restated Plan, the Board previously adopted and approved Amendment No. 2 to the
Restated Plan, and the Board and the Stockholders previously adopted and
approved Amendment No. 3 to the Restated Plan (Amendment Nos. 1, 2 and 3
collectively with the Restated Plan, the “Current Plan”); and

WHEREAS, the Board has determined that it would be in the best interests of the
Company to amend the Current Plan further (i) to increase the number of
authorized shares under the Current Plan by an additional 10,000,000 shares so
that a total of 21,000,000 shares of common stock, $.003 par value, of the
Company is authorized under the Current Plan (ii) to increase the maximum number
of shares that can be granted to any one individual during a calendar year,
(iii) to increase the aggregate cash Awards that may be payable to an individual
during any calendar year and (iv) to add “contracted LNG quantity” to the list
of permissible business criteria pursuant to which Performance Awards may be
granted under the Current Plan;

NOW, THEREFORE, the Current Plan hereby is amended, effective on the date of
approval by the Stockholders, as follows:

 

  1. The first sentence of Section 1.2 of the Current Plan entitled “Shares
Subject to the Plan” (“Article 1.2”) shall be replaced in its entirety by the
following:

“The aggregate number of shares of Common Stock that may be issued under the
Plan shall not exceed 21,000,000.”

 

  2. The second sentence of Section 1.2 of the Current Plan shall be replaced in
its entirety by the following:

“No one Participant shall be granted Awards under the Plan during any calendar
year covering or relating to more than 3,000,000 shares of Common Stock.”

 

  3. The first sentence of Section 1.9 of the Current Plan shall be replaced in
its entirety by the following:

“In addition to the limitation on individual stock and stock-related Awards
contained in Section 1.2 of the Plan, no individual shall receive payments for
cash Awards under the Plan during any calendar year aggregating in excess of
$25,000,000.”

 

  4. Section 8.2(b) of the Current Plan shall be replaced in its entirety to
read as follows:

(b) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries, divisions
or business or geographical units of the Company (except with respect to the
total stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for Performance Awards granted to a
Participant: (A) earnings per share; (B) increase in revenues; (C) increase in
cash flow; (D) increase in cash flow return; (E) return on net assets;
(F) return on assets; (G) return on investment; (H) return on equity;
(I) economic value added; (J) gross

 

1



--------------------------------------------------------------------------------

margin; (K) net income; (L) pretax earnings; (M) pretax earnings before
interest, depreciation and amortization; (N) earnings before taxes and
depreciation; (O) pretax operating earnings after interest expense and before
incentives, service fees, and extraordinary or special items; (P) operating
income; (Q) stock price measures (including growth measures and total
stockholder return); (R) price per share of Common Stock; (S) debt reduction;
(T) contracted LNG quantity; and (U) any of the above goals determined on the
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies.

 

  5. Except as modified herein, the Plan is hereby specifically ratified and
affirmed.

This Amendment No. 4 to the Current Plan is adopted by the Company effective as
of the 12th day of June, 2009.

 

CHENIERE ENERGY, INC. By:  

/s/ Meg A. Gentle

  Meg A. Gentle   Senior Vice President and Chief Financial Officer